DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending in this application, as amended by the preliminary amendment of 11/13/2018.
	This application is a National Stage application under 35 USC 371, claiming priority to PCT/EP2017/061298 and provisional application 62/338551. All PCT related documents have been reviewed. The certified copy of the priority document is of record.
	The amendment to the specification filed with the preliminary amendment have been entered.
	The drawings as filed are suitable for examination.
	The IDS filed 11/13/2018 has been entered and considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  This is an interpretation of the claims, and not a rejection.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 15 fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  Claim limitation “clinical outcome prediction and subtyping…”  comprising processors configured to compute inconsistency scores to identify subpopulations of constituents of the organism invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 1 is drawn to a system, claim 15 is drawn to a computer program product for performing the same steps as the system.

Claim 1 fails to particularly point out and distinctly claim the algorithms, steps and/or structures for performing the entire claimed functions, specifically for the “clinical outcome prediction” as recited in the preambles.   The specialized functions listed in claim 1 merely classify, and compute certain inconsistency measures- but fail to particularly point out how these analyses make any clinical predictions or subtypings.  The claim fails to set forth what the data itself is to comprise- merely listing it as “biological data samples of said constituents” which does not actually set forth what type of data is to be applied.  Further, the claim fails to link any identification of a “subtype” to any type of clinical outcome, or predict any outcome based on the “selected partitions” of data.  This applies equally to claim 15.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
Claims 2-3 add further configurations related to how the inconsistency measures are calculated or weighted, but do not remedy the deficiencies of claim 1 with respect to the clinical outcome predictions.
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).”
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-3, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
As set forth above, claim 1 sets forth a generic placeholder of a processor, configured to perform certain specialized functions related to “clinical outcome prediction and subtyping.”  The specification fails to clearly link a definite set of steps, algorithms or structures for taking 
The specification provides guidance for the differing types of inconsistency measures that can be calculated, ways those measures can be manipulated or weighted, but does not clearly link how this data is to be analyzed for any clinical outcome prediction.  The term “clinical outcome prediction” appears to encompass any clinical outcome.  The claim fails to specify the data required, merely reciting biological data samples, the claim further does not specify the basis of the clustering.  As such, the listed calculated inconsistency measures do not have any specific relevance to any particular aspect of the “biological data.”  The specification fails to provide the specific set of necessary and sufficient limitations required to make the clinical outcome predictions for the entire scope of the claim.  
Clinical outcomes can be as varied as cancer, heart failure, viral infection, broken bones, Alzheimer’s disease, or autoimmune diseases just to name a few.  Each type of outcome has varying etiology, varying symptoms, varying disease processes in the host, and varying ultimate outcomes.  They all require differing diagnostic test information, and differing treatments.  The specification fails to provide the information required, and the steps required to make any clinical predictions based on the inconsistency measures.  These claims drawn to clustering data, wherein the data can be anything related to a “biological organism” are performed with the broad aim of “clinical outcome prediction” as yet undefined.   The claims fail to provide the steps or algorithms required to make the predictions and do not provide a technical solution to a defined technical problem.  
Xu (2005) provides a review of clustering algorithms, weighting schemes, and their applications to biotechnology data.  Xu defines clustering as: “clustering algorithms partition 

The MPEP states, “The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation... However, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) (Disclosure that an invention "may be controlled by known differential pressure, valving and control equipment" was not a disclosure of any structure corresponding to the claimed "control means for operating [a] valving " and the claim was held indefinite). See also Budde v. Harley-Davidson, Inc., 250 F.3d 1369, 1376, 58 USPQ2d 1801, 1806 (Fed. Cir. 2001); Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d 1106, 1115-18, 63 USPQ2d 1725, 1731-34 (Fed. Cir. 2002) (Court 
The disclosure fails to specifically link the algorithms, steps or structures required to make the required predictions to any specific limitation of the claims.
This is separate from the enablement requirement under 35 USC 112(a)/ first paragraph. “The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure."”
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.”

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
subpopulations of the undefined “constituents” are related to the patient, or the “organism.”  It is unclear if the “patient data” of the preamble is the same as the “biological data samples of said constituents.”  If they are the same, they should use the same terminology- preferably actually describing the type of data.  If they are different, the claim should specifically set forth what data each comprises.   The nature of the “biological data” provided is unrestricted, encompassing nearly any aspect of an organism (from microbe to man).  Therefore the clustering and analysis of the clusters of this undefined data may or may not be related to any clinical outcome, or any type or subtype of “constituents”.  
	Further in claim 1, in the calculations of the inconsistency scores, the final step lacks specificity as to how to use the inconsistency measures to identify subpopulations, or any other data related to the patient.  Merely calculating an inconsistency measure, and providing an output of the value, numeral, or result, is not the specific identification of any particular subpopulations of undefined constituents, or any subpopulations of organisms, or any clinical outcome.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
	With respect to claim 2, it is unclear from where the number of samples is obtained, as only “patient data, or “biological data samples” are provided, and are not counted or enumerated 
	The metes and bounds of claim 3 are unclear.  Claim 3 sets forth a method step for determining the non-zero value by “weighting an inconsistency measure of the biological data samples of said constituents of at least one biological organism as a whole.”  It is unclear how this weighting is supposed to be accomplished given the data of claim 1.  The samples do not clearly identify or provide data for the organism as a whole, but of one aspect.  As such the nature of the weighting schema is unclear.  It is further unclear how performing this limitation in the system of claim 1 would change, alter or affect the clinical outcome prediction or subtyping as required for claim 1.  These concerns apply equally to claims 6-11, where various weighting schema are set forth for the method of claim 4.  How each type of differing schema affects any clinical outcome prediction or subtyping is entirely unclear, particularly when the data, the constituents, and the organism are undefined.
	The metes and bounds of claim 5 are unclear.  The claim sets forth that the biological data samples “includes at least one of genomic data or proteomic data” which fails to particularly point out what type of genomic or proteomic data is to be applied to the method of claim 4.  Genomic and proteomic data each are measured differently, detected differently and analyzed differently, depending on the aspect of each type of data.  It is entirely unclear what aspect of 
	The metes and bounds of claims 12-13 are entirely unclear.  None of the provided data in claim 4 comprise annotations, or associated data such as phenotype or clinical annotations.  Claim 12 fails to set forth how any cluster is associated with any annotations, nor is it readily apparent from the steps of claim 4.  Without specificity as to the biological data, the patient data, the constituents, or the organism it is entirely unclear how these associations or annotations are to be provided.
	The metes and bounds of claim 14 are unclear.  In claim 14, certain unspecified clinical variables, outcomes or labels are to be associated with a subset of a partition.  However, the claim fails to set forth what the clinical variables, outcomes or labels are intended to encompass, and fails to clearly set forth how they are to be associated with any cluster, subcluster, partition or result.  Merely stating “associating” without such information does not provide the basis of the association, or how the annotation is to be performed.
	Further in claim 14, the outputting step is unclear.  Claim 14 sets forth receiving a query, searching the biological data in a given partition, and outputting  “diagnostic information” but the nature of the “match” is not clearly set forth.  Without specificity as to the biological data, the patient data, the constituents, or the organism it is entirely unclear how any matching is to be carried out, what degree of “similarity” to another piece of data is considered matching, nor is it clear how any match is related to any specific clinical variable, outcome, or label as “diagnostic information.”  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite computer systems, methods, and computer program products.
With respect to step  (2A)(1) The claims recite an abstract idea of clustering data, calculating inconsistency measures, and identifying subtypes of constituents of a sample.  Further, the claims recite correlation and analysis of naturally occurring biological data and the naturally occurring clinical outcomes, such as disease, a natural law. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and 
Claims 1, 4 and 15 are independent, all reciting similar limitations.  Claim 1 is referred to here, for clarity.
	Mathematical concepts recited in claim 1 include:
 “perform a clustering procedure to obtain a plurality of partitions of the biological data samples of said constituents” (a mathematical step or set of algorithms for separating data into groups)
“compute, for each partition…an inconsistency score…using an inconsistency measure which is a statistical variance measure that measures intra-cluster inconsistency” (a computation of a statistical value, a mathematical step.)
“determine which partition…has a minimum inconsistency score” (mathematical concept of more or less)
“identify said subpopulations of said constituents…by selecting the partition…having the minimum inconsistency score.”
	Natural law embraced by claims 1, 4 and 15:
The claims recite the naturally occurring correlation between naturally occurring biological data, and naturally occurring clinical outcomes, diagnoses, or subtypes associated with those outcomes.
	Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional element that is not an abstract idea: “receive biological data samples of said constituents” which is a data gathering step. (also reflected in claims 4 and 15)
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). The claim does not provide a particular additional limitation which practically applies the natural law recited in the claims.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Claim 1 also recites the additional non-abstract element of  processors, memory and output elements of a computer system. (claim 4 is a computer implemented method, and claim 15 is a computer program product)
	The claims do not describe any specific computational steps by which the “computer system” performs or carries out the abstract idea, nor do they provide any details of how specific structures are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere 
	Dependent claims 2-3, 5-14 have been analyzed with respect to 2A-2.  Dependent claims 2-3, 6-14 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claim 5 is directed to additional steps of data gathering, or the data gathered.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1, 4 and 15: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Zare (of record) provides data meeting the requirements for the same type of intended clustering steps.  Additionally, Xu (2005), and Chehreghani (2012) disclose providing data meeting the listed requirements of the claim for the same intended clustering steps.  As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art.  Activities such as data 
	With respect to claims 1, 4 and 15:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Zare, Xu and Chehreghani each disclose computer systems or computing elements which are able to perform the same required functions.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	With respect to claims 1, 4 and 15: the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  Above, each of the additional limitations were shown to be routine and well known in the art by the citations of Zare, Xu and Chehreghani. These limitations in addition to the law of nature do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to 
	Dependent claims 2-3, 5-14 have been analyzed with respect to step 2B. Dependent claims 2, 3, 6-14 each provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claim 5 relates to aspects of the data to be gathered.  Data gathering steps fail to rise to the level of significantly more than the exception. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the receipt of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zare (2010).
Zare, H. et al. data reduction for spectral clustering to analyze high throughput flow cytometry data. BMC Bioinformatics 11: 403 (2010) 16 pages. (of record- PTO-1449).
	The claims are directed to methods of clustering “biological data” with respect to certain constituents or subpopulations of the constituents, to provide clinical outcome prediction, or subtyping.  Claim 1 sets forth 1) receiving biological datasets of constituents; 2) performing a clustering procedure; 3) obtaining and storing the resulting data groupings or partitions; 4) computing an inconsistency score for each partition, which is a “statistical variance measure” 
	Zare (2010- of record) 1) provides high throughput flow cytometry data representing a biological sample, which comprises various constituents- be they differing cell types, intracellular or extracellular biomarkers, etc. (page 2, Our Approach and Results). Zare 2) performs a clustering procedure which 3) creates and stores partitions or sets of data grouped together by a spectral clustering algorithm (page 2). Zare then 4) computes intra-cluster inconsistency measures (page 5) (the inverse of similarity) as compared to a threshold separation factor.  5)Single sample clusters can be assigned a value. The sampling steps of Zare keep “biologically interesting populations” together, and are an estimate of the “real biological populations” within the data. 6) Partitions that are the most similar, or least inconsistent can be identified by their algorithm: SamSpectral (p5-6).  Zare provides computer systems, and computer program products (claim 15) for carrying out the method of claim 4, which is the same as the steps carried out by the system of claim 1. (materials and methods, p12-13)
	With respect to claim 2-3, the inconsistency measure weighting schema can be a function of a total number of samples, as set forth at page 6, or over the organism as a whole (claim 3). 
	With respect to claim 5, Figure 6 of Zare shows the data as genomic data, or proteomic data, to identify subpopulations of cell types in a sample such as stem cell, fetal cell, leukocytes, et al. (rare populations, p10-11).
	With respect to claim 6-11, the types and application of weighting schema for the inconsistency measures are set forth at pages 5-6, 10-11, p12 Materials and Methods. The 
	With respect to claims 12-13, the annotations displayed are phenotypic, or related to disease. (methods, datasets, conclusions).
	With respect to claim 14, the samSPECTRAL algorithm is tested using an additional sample or samples as query, matches the query to a partition, and outputs related annotations such as cell subtypes. (Materials methods).

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chehreghani (2012).
	Chehreghani, M. et al. Information theoretic model validation for spectral clustering. Proceedings of the 15th international conference on artificial intelligence and statistics (AISTATS) 2012. P495-503.
Claim 1 sets forth 1) receiving biological datasets of constituents; 2) performing a clustering procedure; 3) obtaining and storing the resulting data groupings or partitions; 4) computing an inconsistency score for each partition, which is a “statistical variance measure” that measures intra-cluster inconsistency; 5) a non-zero value is allocated to the measure of at least one cluster that has only one sample; and 6) determine which partition has a minimum inconsistency score to identify subpopulations of said constituents.
	With respect to claim 1, Chehreghani provides 1)biological data samples of gene expression data to a programmed computing system (Abstract). 2) A clustering procedure is performed to obtain partitions or sets of data based on an aspect of the biological data (ASC, p496-497). 3)The partitions are obtained and stored for further analysis (algorithms 1, 2, 
	With respect to claim 2-3, the inconsistency measure weighting schema can be a function of a total number of samples, as set forth at Section 2, or over the organism as a whole (claim 3). 
	With respect to claim 5, Section 4 shows the data as genomic data, more particularly gene expression data, to identify subpopulations of genes in a sample (Section 4, p501-502).
	With respect to claim 6-11, the types and application of weighting schema for the inconsistency measures are set forth at Sections 2-4. The number of samples is varied depending on the sampling procedure, and the inconsistency measure is a variance of pairwise distances as set forth in sections 3 and 4.
	With respect to claims 12-13, the annotations displayed are phenotypic, (Section 4, a seasonal change in gene expression profile over time).
	With respect to claim 14, the ASC clustering procedure is tested using an additional sample or samples as query, matches the query to a partition, and outputs related annotations. (Section 4).

Claim(s) 1, 4-5, 12-13, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miller (2014).
	Miller, C. (2014) SciClone: Inferring Clonal Architecture and Tracking the

	Miller is directed to the program “SciClone, a computational method that identifies the number and genetic composition of subclones by analyzing the variant allele frequencies of somatic mutations.” Miller applies SciClone to detect subclones in acute myeloid leukemia and breast cancer samples that, though present at disease onset, are not evident from a single primary tumor sample. SciClone then tracks tumor evolution and identifies the spatial origins of cells resisting therapy. (Abstract)
With respect to claim 1, Miller sets forth 1) receiving biological datasets of constituents; 
“variants in copy-number neutral, loss of heterozygosity (LOH)-free portions of the genome, which allows for the highest-confidence quantification of variant allele frequencies (VAF) and inference of clonality. As with other tools [6,11,22,30], regions of CNA and LOH are provided as inputs after having been inferred from whole-exome sequencing (WES, e.g., via ASCAT [22,34], cn.MOPS [35–37], or VarScan 2 [38]), whole-genome sequencing (WGS, e.g., via HMMcopy/APOLLOH [11,39] or VarScan 2 [38]), or SNP arrays (e.g., via ASCAT [6,22,34]). SNVs of sufficient depth are provided by WES or first discovered by WGS and subsequently deeply sequenced in a targeted fashion. The approach is not limited to SNVs, but is amenable to any event that can be described as a frequency. In particular, we demonstrate the integration of copy number events and discuss how copy-altered VAFs could be accommodated.” (p2)

Miller then 2) performs a clustering procedure; 
“SciClone advances our preliminary [14] variational Bayesian beta mixture modeling approach for clustering VAFs in a single sample by: (1) applying the standard technique of factorizing the density over samples [43,44] to extend applicability to an arbitrary number of samples, (2) replacing our previous ad hoc notion of cluster overlap with a quantitative measure [45,46], (3) leveraging the probabilistic nature of VBMMs to quantify a variant’s likelihood of belonging to a cluster via a p-value, and (4) offering alternative binomial and Gaussian mixture models.” (p2).

Miller then 3) obtains and stores the resulting data groupings or partitions; (materials and methods)

“Cases with poorly defined cluster boundaries (e.g., due to a paucity of mutations), such as the endometrial case (Fig. 2b), benefit from SciClone’s probabilistic formalism. In particular, by assigning an ATM mutation similar probability of belonging to the founding clone and a subclone, SciClone reflected the lack of certainty inherent in the data and indicated that their sparsity may poorly characterize the tumor’s clonal diversity. The sensitivity of any clustering method in dissecting clonal boundaries is dependent on cluster overlap, which we have characterized via the ‘‘uncertainty’’ of their probabilistic assignments (Refs. 45 and 46 and Materials and Methods). An additional, qualitative means of detecting high-confidence variant/cluster assignments involves taking the consensus, or intersection, across clustering methods (Fig. 4c). Confidence in detecting all major subclones increases with the number of variants, including passenger mutations more likely to be missed by exome sequencing.” (p9).

5) a non-zero value is allocated to the measure of at least one cluster that has only one sample;
“1) by determining the fractional population harboring the event (as in Fig. S1) or (2) by adjusting a SNV’s VAF based on it’s inferred copy number states across subclonal populations. One approach to the latter involves inferring copy number states from the B-allele frequencies of germline SNPs (e.g., using ASCAT [34] or APOLLOH [39]) and phasing these to somatic variants (e.g., by detecting a single sequencing read spanning both) to impute subclone-specific copy numbers to each variant [6]. After adjusting the SNV VAFs, they could be clustered by SciClone in a manner completely analogous to the analysis of unadjusted VAFs (using the beta or Gaussian mixture model approaches).” (p9)
“The minimum cluster membership is motivated by the requirement of needing at least two proportions to fix the two degrees of freedom, ưk and ʋk, of a beta distribution. More intuitively, clustering is effectively a separation of intra- and inter-cluster distances. Defining an intra-cluster distance requires at least two items be assigned to that cluster.” (p12).

 and 6) determine which partition has a minimum inconsistency score to identify subpopulations of said constituents. 
“Drawing inferences about mutation clonality (e.g., assessing whether mutations generally occur in the founding clone and hence are likely to be early, disease-initiating events [14] or attempting to correlate subclonal mutations with clinical outcome [10]) requires accurately and confidently assigning individual VAFs to clusters. Our variational Bayesian approach does so via ‘‘fuzzy’’ cluster assignments, which describe the (conditional, posterior) probability that a VAF belongs to a particular cluster (given that it belongs to one of them). (p4)

  
Miller further notes 
“SciClone has already contributed to the understanding of biological mechanisms underlying cancer and has the potential for increased utility with the advent of clinical sequencing. Towards this end, we are developing methods that cross-reference the clonal status of specific mutations with databases of targeted therapeutics. As an example, the Drug-Gene Interaction Database [57] identifies three genes in the AML sample as potentially druggable: (DRD2, KCNQ2, and P2RY2). The fact that each of these mutations lies in a subclone complicates their interpretation, and suggests that careful study is needed to understand how specific subclonal populations respond to different therapeutics. (p10).


	As such, claims 1, 4 and 15 are anticipated.
	With respect to claim 5, the data is genomic.
	With respect to claims 12-13, the data can be displayed with annotations as to the sequences, the tumor, the tumor subclone, druggable variants, and possible treatments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631